Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to correspondence filed on June 30, 2022.
Claims 1-3, 6-7, 10 and 11 are currently pending.  Claims 4, 8-9 and 12-20 have been canceled. Claims 1, 6-7, 10 and 11 have been amended.  Entry of this amendment is accepted and made of record.
Drawings
Previous objection to the Drawings has been withdrawn in view of Applicant’s amendment filed June 30, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lener (US 2004/0004069) (hereinafter Lener) in view of Godecker et al. (US 2013/0187000) (hereinafter Godecker) in further view of Park (US 10791871) (hereinafter Park).
Regarding claim 1, Lener teaches a system, comprising:
 an appliance (appliance/toaster) (40) (see Figures 1-2);
a transitory temperature-related warning (heat warning safety device) (10) disposed on a surface of the appliance (appliance/toaster (40)) (see paragraph 0002, 0005, 0009 and 0063-0064), the temperature-related warning (heat warning safety device) (10) being configured to alert a user as to one or more characteristics of the appliance (see Abstract and paragraphs 0002, 0007), at least one portion of the temperature-related warning (heat warning safety device) (10) being further configured to transition between a first transitional state and a second transitional state when the surface of the appliance transitions between a first temperature and a second temperature ([t]he device is invisible when cold (meaning not dangerously hot) and is visible when a threshold temperature is reached; see paragraph 0016) (see paragraphs 0009, 0013, 0025, 0029, 0053-0054, 0059, 0064-0065), wherein the at least one portion of the temperature-related warning (heat warning safety device) (10) being further configured to transition between the second transitional state and a third transitional state when the surface of the appliance transitions between the second temperature and a third temperature (third color at a higher temperature threshold temperature; see paragraph 0054) (see paragraphs 0063-0068 and 0078-0081). Lener further teaches applying the transitory temperature-related warning on any appropriate surface (see paragraphs 0005 and 0059).
However, Lener does not explicitly teach the appliance being an aircraft-compliant galley appliance, the first transitional state being a blue color and the first temperature being below 50° Celsius, the second transitional state being a yellow color and the second temperature being between 50° Celsius and 100° Celsius, and the third transitional state being a red color and the third temperature being above 100° Celsius.
Aircraft-compliant galley appliances are very well known in the art as evidenced by Godecker (see paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to provide the transitory temperature-related warning as taught by Lener to an aircraft-compliant galley appliance as taught by Godecker. One would be motivated to provide the aircraft-compliant galley appliance with a transitory temperature-related warning for the benefit of indicating the surface temperature status of the appliance and prevent the operator from being scalded.
However, Lener as modified by Godecker does not explicitly teach the first transitional state being a blue color and the first temperature being below 50° Celsius, the second transitional state being a yellow color and the second temperature being between 50° Celsius and 100° Celsius, and the third transitional state being a red color and the third temperature being above 100° Celsius.
Park teaches the first transitional state being a blue color and the first temperature being below 50° Celsius, the second transitional state being a yellow color and the second temperature being between 50° Celsius and 100° Celsius, and the third transitional state being a red color and the third temperature being above 100° Celsius (see column 2, lines 36-40 and column 6, lines 13-17).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by the prior combination with the first transitional state being a blue color and the first temperature being below 50° Celsius, the second transitional state being a yellow color and the second temperature being between 50° Celsius and 100° Celsius, and the third transitional state being a red color and the third temperature being above 100° Celsius as taught by Park.  One would be motivated to make this combination in order to show the temperature of the aircraft-compliant galley appliance in terms of color.
Regarding claim 2, Lener further teaches the temperature-related warning being produced with a thermochromic paint (thermochromic composition) (32) (see Abstract and paragraphs 0016, 0034, 0053 and 0054).
Regarding claim 3, Lener further one or more symbols of the temperature-related warning (heat warning safety device) (10) are produced with a thermochromic paint (thermochromic composition) (32), and one or more symbols of the temperature-related warning (heat warning safety device) (10) are produced with a non-thermochromic paint (see paragraph 0057).
Regarding claim 6, Lener further teaches the first transitional state exhibiting a first contrast level and the second transitional state and the third transitional state exhibiting an additional contrast level (see paragraphs 0054, 0057, 0063-0068, 0078-0081 and Figures 1-14).
Regarding claim 7, Lener further teaches the first temperature comprising an ambient environment temperature (when the device is “off”/”cold”) and the second temperature (when the device is dangerously hot) and the third temperature (the thermochromic composition changes to a third color at a higher threshold temperature; see paragraph 0054) comprising a thermal burn temperature (see paragraphs 0017, 0025, 0029-0030, 0044, 0054 and 0086).
Regarding claim 10, the prior combination teaches all the limitations of claim 1, Lener further teaches applying the transitory temperature-related warning on any appropriate surface including an oven (toaster oven) (see paragraphs 0005, 0056 and 0059). 
Lener as modified by Godecker and Park does not explicitly teach does not explicitly teach the oven being an aircraft-compliant oven.
Park teaches an aircraft-compliant oven (see paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to provide the transitory temperature-related warning as taught by the prior combination to an aircraft-compliant oven as taught by Park. One would be motivated to provide the aircraft-compliant oven with a transitory temperature-related warning for the benefit of indicating the surface temperature status of the airplane heating part or equipment part and prevent the operator from being scalded.
Note: The manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 11, the prior combination further teaches the aircraft-compliant galley appliance comprising a heat-producing device (appliance/toaster (40)) configured to cause the temperature-related warning (heat warning safety device) (10) to transition between the first transitional state to the second transitional state and the third transitional state (see Lener; Abstract and paragraphs 0016-0017,0054, 0063, 0065-0067 and Figures 1-14).

Response to Arguments
Applicant's arguments filed June 30, 2022 with respect to claims 1-3, 6-7, 10 and 11 have been considered but are moot in view of the new ground of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855